Earl Warren: Mr. Vogel.
Philip B. Vogel: May it please the Court. This lawsuit comes before the Supreme Court of the United States in this way. The plaintiff below and the petitioner here started her lawsuit in the North Dakota District Court back in 1956. And in her complaint, she alleged that her husband was accidentally killed by gunshot wounds on January 20, 1955. She alleged that at the time of his death, and for many years before his death, he had two different life insurance policies with the New York Life Insurance Company that doubled for accidental death, and she asked for $15,000 on these policies. The New York Life Insurance Company, because more than $3000 was involved and because there was a diversity of citizenship, removed the case to the Federal District Court in North Dakota. They interposed in answer in which they set up as an affirmative defense their conclusion that Mr. Dick, the husband of the plaintiff, had died by his own hand intensionally and that his death was a suicide. The lawsuit was tried before a jury in Fargo and the jury returned the verdict in favor of Mrs. Dick, and held in effect that the death was accidental. The attorney for the New York Life Insurance Company moved for a new trial or for judgment notwithstanding the verdict. There were extensive arguments before the trial court and the trial judge immediately denied both of those motions. The New York Life Insurance Company then appealed to the Eight Circuit Court of Appeals and the Eight Circuit Court of Appeals, by a unanimous judgment, held that because two shots were fired in connection with this man's death that the death had to be suicidal and they ordered judgment for the New York Life Insurance Company.
Speaker: (Inaudible)
Philip B. Vogel: Yes, he is, Your Honor. That is how the lawsuit came before the Supreme Court. We asked for certiorari and certiorari was granted last summer. Now, these are the facts that are justified by the record. They are facts that are not contradicted or, as I say, they are justified by the record. Mr. Dick, at the time of his death, was a man of 47 years. He was a strong healthy man who had no troubles of any kind with his family. He was respected by his neighbors and by his friends. He owned a section of land near Lisbon, North Dakota and farmed it himself. His land was free of all incumbrances. He had about $1000 in the bank. He had had no trouble with his family, with his neighbors or with his friends. He did have some prostate trouble. He had been treated by that, but the testimony was, that it was a matter of very little consequence. On the night before he died, he sat down with his wife and his 14-year-old daughter and went over with the daughter her general science lessons explaining to her for an hour the workings of a transformer. He went to bed that night and slept soundly. The next morning, he got up and ate a hearty breakfast and backed the car out of the garage, so that his wife could take the little girl to the country school. He then went out to the barn to take care of his milking and his chores. And he and his wife would arranged that after he was through with his chores that what they would do would be to go over to a neighbor's house and help make sausage. When Mrs. Dick got back from taking her child to school, her husband was not back in the house from the barn, and so she went out to the barn to look for him. She thought the he might be throwing silage down from the silo. And so, she walked into a silage shed, a little building that was about 12 feet long and 8 feet wide. Her husband was lying there on his back with a great wound in his left side and with the top of his head completely blown off. She ran back to the house and called the neighbor for help. When the sheriff and the other officials arrived, they found the body as it was. They noticed that by the side of the body, there was a double-barrel shotgun and that both barrels of the gun had been discharged. The sheriff also noticed that there was a screwdriver, six or eight inches long that was lying somewhere close to the body. The officers and the other witnesses also noticed that close by the side of the barn, there had been pin stack of place where Mr. Dick had his hay and his corn and his feed that he kept for his cows. They saw that on one side of the fence were the cows and they could see that the cows had eaten up the corn, that the farmer had put over that fence into the mangers for the cows. But side by side with the barn and on the side of the fence away from the cattle themselves, there was a bucket that was filled with ground corn. And the farmer had been in a habit of always, after he had thrown the silage into the manger of distributing this ground corn over the corn and the silage. But on this particular occasion, the ground corn was not distributed. The testimony shows at several months before the happening of this man's death, he had been bothered in the operation of his farm by vicious dogs attacking his flock of sheep. He had a flock of about 100 sheep. And on one occasion, several months before his death, about 30 of the sheep were either killed or mangled. I believe that the jury believed and I believe that what happened was that he was out feeding his cattle. He had put the corn on the side of the fence where the cattle were. He was about to pour the corn over the feeds so that the cattle could eat the feed and the corn when he saw something close to his flock of sheep whether it was a vicious dog or more than one dogs, no one knows, because no one was on the farm at that time. But at any rate, he put the bucket of corn down. It was snowing at the time and there was a slight amount of snow that covered the basket of corn. And into the barn he went and there, he was found with these two wounds, one in his side and the other on the top of his head. The insurance company took the position that what he had done was to set down the bucket of feed and had gone into the barn, intent on killing himself. We believe that he went into the barn to get his shotgun which was always kept in the barn to attack the vicious dogs that may have been in the neighborhood at that time. At the time of this man's death, when he was found lying on the shed of this silo room, he was wearing some heavy gleasy, woolen, cotton gloves that were bulky gloves that could only, with some effort, be inserted into the gun trigger guard so that the trigger of the gun could be pulled. And I am sure that the jury felt under those circumstances that if a man have planned to and wanted to do away with himself, wanted to perform what was for him the most important act of his whole life, under no circumstances would he be wearing any gloves at all. And if he wanted to do that, he certainly would not be wearing heavy bulky gloves that could hardly be inserted into the trigger guard of the gun. Another important thing, it was important, I believe, to the jury into the trial court was that there was no blood whatsoever on the gloves. They're entirely free of blood and so as the gun itself free of any blood. And it seems to me that what had happened was that if the insurance company were right that this man would set down his bucket of corn and would go into the shed the intent upon killing himself and aimed the gun barrel at his side here and pull one of the triggers to shoot off one of the shotgun shells that under those circumstances, if he had done that, he certainly would have taken his hand or his gloves to examine his sight to see whether the wound which he had was mortal or not, to see whether he was about to die from the wound that he had inflicted, but as I say, there was no blood of any kind either on his gloves or on his hand. The doctor who testified in the lawsuit and who came to the scene of this man's death testified that the first wound that the man had on his side was a wound that was about six or seven inches long that started rather low in the back on the side and came in an upward point that it was a severe wound, abrasive wound, but that the effect of it was to completely collapse the man's left lung. The doctor said that under those circumstances, the pain that the man would have would be unbearable and if -- yes --
Speaker: (Inaudible)
Philip B. Vogel: The doctor who testified said that the lower part of the wound was from the back and the higher part of the wound was to the front.
Speaker: (Inaudible)
Philip B. Vogel: No, Mr. Justice. I do not say that this particular doctor made that statement. There was conflicting evidence in the record as to whether or not the shell came from the front or from the back. The sheriff who was called by the insurance company to testify stated that in his opinion, the shell came from low down from the back and went in an upward direction and came in contact with the wall of the building at the northwest corner of the building. A police officer from Fargo, a young police officer was called to testify and he testified that in his opinion, the wound came from the front and went in a downward position.
Hugo L. Black: From the left side?
Philip B. Vogel: On the left side, Mr. Justice.
Hugo L. Black: Was the man right-handed or left-handed?
Philip B. Vogel: There was no evidence as to whether he was left-handed or right-handed.
William J. Brennan, Jr.: Is this a picture, Mr. Vogel, on page 15 of a gloved hand? Page 15 of the record?
Philip B. Vogel: I am not sure whether that is a picture with the person who is having the picture taken with gloves on or not. It is not a picture of the dead man. It is a post picture and the man who lies here is his brother. And I truly cannot tell from looking at the picture whether or not there is a glove on it or not. But in any event, these are the gloves that the deceased wore at the time of his death.
Hugo L. Black: Was he lying on his back?
Philip B. Vogel: He was lying on his back, Mr. Justice.
Hugo L. Black: Are there any other witnesses who (Inaudible) to testify -- gave the testimony as expert testimony (Inaudible) his back or front?
Philip B. Vogel: Those were the only two witnesses. And they were both called by the insurance company.
Hugo L. Black: What did the doctor say?
Philip B. Vogel: He said nothing with respect to where the shot came from. He did say that there was no evidence of any powder burns on the man's left side.
William O. Douglas: (Inaudible)
Philip B. Vogel: Mr. Justice, it had two triggers.
William O. Douglas: (Inaudible)
Philip B. Vogel: The triggers were separate triggers and I suppose that they could be fired simultaneously. The right trigger fires the right barrel and the left trigger fired the left barrel.
Speaker: (Inaudible)
Earl Warren: You mean front and rear.
Speaker: Front and rear.
Philip B. Vogel: Yes, front and rear.
Earl Warren: Front and rear.
Philip B. Vogel: At the time of the trial of this lawsuit and in the argument before the trial judge on a motion for judgment notwithstanding the verdict and in the Circuit Court of Appeals, it was the position of the insurance company attorneys that the law in North Dakota was not applicable to the trial of this case insofar as the burden of proof is concerned. And that is rather important because under our North Dakota law, in all four of the decisions that we have in cases that are similar to this, the North Dakota Supreme Court has specifically held over a period of more than 50 years that in these cases, there is a presumption against suicide that that presumption stays with the widow of the deceased during the entire lawsuit and that the burden of proof in these lawsuits is on the insurance company. As I say, in the trial court and in the Circuit Court of Appeals, the attorney for the insurance company at no time cited any North Dakota cases to support their view. Their view was that the trial court should follow what Mr. Tenneson called a newer and a better and a more modern rule which apparently provide that there is a presumption against suicide but that when evidence comes into the contrary, the presumption goes out and no longer has any effect. But that is not our rule in North Dakota and of course, under the Erie rule, the trial judge was bound to follow the North Dakota law.
William J. Brennan, Jr.: How was your North Dakota burden of proof phrase, congruence or clear and convincing? Which?
Philip B. Vogel: No.The trial court, Mr. Justice, just said that in these cases, the burden of proof is on the insurance company. They don't say by clear and convincing evidence or anything of that kind, but they do say that the burden of proof is on the insurance company and remains on the insurance company during the entire trial of the lawsuit.
Speaker: (Inaudible)
Philip B. Vogel: Yes, Mr. Justice. The Eighth Circuit Court of Appeals acknowledged, of course, that since Erie on this matter of a burden of proof because it was more than a housekeeping rule because it affected a substantial right of the parties that they were bound to follow the North Dakota rule. And then, the Eight Circuit Court of Appeals in citing from one North Dakota case said under the circumstances that the evidence was clear and convincing that because two shots were fired, this man had to intensionally kill himself and that's why they entered judgment for the insurance company.
Felix Frankfurter: You mean they misapplied the rule which they recognized but they recognized the right rule, didn't they?
Philip B. Vogel: That is exactly right, Your Honor.
Earl Warren: Mr. Vogel, may I ask if there was any evidence as to what the direction of the shot was that took part of his head off, was that forward or from the rear? It -- was there anything --
Philip B. Vogel: The evidence --
Earl Warren: -- about that?
Philip B. Vogel: -- that is in the record shows that the first shot that was fired was fired into the northwest corner of this little shed. No part of the shot got into the roof but the shots were in the wall in the northwest corner. The other shots, that is from the shot that took off the top of the man's head were in the wall in the southeast corner of the shed, about four or five feet from the ground. And during the entire trial of the lawsuit and in the Eight Circuit Court of Appeals, it has always been the position of the New York Life Insurance Company that these shots into the southeast corner of the building came in a manner that was parallel to the ground.
Tom C. Clark: How do you tell which shot in which --
Philip B. Vogel: Well, we could tell that, Mr. Justice Clark, because as far as the shot in the southeast corner of the building was concerned, it had a good deal of the man's brain matter and the top of his head with it that were driven into the wall. Now --
Earl Warren: Is there any -- is there any -- any evidence as to how long this barrel was -- barrel of the shotgun?
Philip B. Vogel: The gun itself was 46 inches long and it is here in evidence.
Earl Warren: Was this --
Philip B. Vogel: So that it may be examined.
Charles E. Whittaker: (Inaudible)
Philip B. Vogel: There was evidence from a young policeman in Fargo who testified for the insurance company that he discerned what he thought were powder burns on the front part of the man's jacket that he was wearing.There were no powder burns on the wound on his side, but there were powder wounds at his left temples indicating that the shot that took off the top of his head came from the left across this way when he was in somewhat of a stooping position and then went into the southeast corner of this little shed.
William J. Brennan, Jr.: You say the gun was in the front?
Philip B. Vogel: The gun was his?
William J. Brennan, Jr.: Did you say the gun is here?
Philip B. Vogel: The gun is here. Yes, Mr. Justice.
William J. Brennan, Jr.: Where? In this room or --
Philip B. Vogel: Yes, it is right here in one of the boxes.
William J. Brennan, Jr.: My left (Inaudible) That's it?
Philip B. Vogel: Yes.
Speaker: (Inaudible)
Philip B. Vogel: Mr. Justice, his farm which contains one section of land was completely clear of all incumbrances. He had $1000 in the bank and he was in the process of buying another 160 acres of land on which he had an indebtedness of, I think, $6000. He had had some prostate trouble and had gone to the doctor eight different times but the doctor testified that the condition was not serious, that it was clear enough that he was a happy-go-lucky individual and that he was not bothered by the condition. One of the exhibits that's in evidence was a picture of a man. The only picture that we found, that would be the picture of a healthy, strong jolly individual. May it please the Court. Under the circumstances, it seems to me important that the Court go into the four decisions that have been decided by the North Dakota Supreme Court so that it may be known just what the law in North Dakota is. There are, as I say, four of those decisions and it's interesting because in two of the decisions are Supreme Court held that a directed verdict must be given. And in two of the decisions are Supreme Court held that it was for the jury to determine whether the man was a suicide or not. And these decisions are the Clemens case, the Svihovec case, the Stevens case and the Paulsen case. The first two decisions, the Clemens decision and the Svihovec decisions, the North Dakota Supreme Court held that it was necessary to direct a verdict. In the Clemens case, it was a case where a man was having financial difficulty. He was short in his accounts. He went to see his religious adviser. He wrote a letter to his wife saying, “Kiss the children for me. I'm sorry I had to do this. Bury me at Leonard.” And under those circumstances, the Supreme Court said that the record was bearing of any evidence showing that there could be an accidental death. That was the Clemens case. The next case in which North Dakota held that there would have to be a directed verdict was a case where a Mr. Svihovec had a policy of insurance and the policy of insurance provided that there would be no coverage if his death was suicidal or if it resulted from the wrongful act of another party. Svihovec and the companion were found in a farm home in western North Dakota far, far many miles away from other homes and other towns. Both of their bodies had been burned. Gasoline had been poured over the bodies and both of the men were shot through the heart. And the Supreme Court held that under those circumstances, there was no possible evidence to indicate that the death of Mr. Svihovec could have been accidental and that it had to have resulted from the criminal wrongful act of an unknown third party. The two cases in which our North Dakota Supreme Court has held that it was for the jury to determine whether or not the man died from suicide are the Stevens case and the Paulsen case. The Stevens case again is a case where a man had a policy of insurance that did not give him protection in the event of suicide or that did not give him protection if he should be killed by the wrongful act of a third party. Mr. Stevenson or Mr. Stevens was a brakeman on the railroad. He was trying to put a tramp off the train. He had trouble with the tramp and in the altercation in the night, the shot rang out, and he fell to the ground, shouting voice, “Stop the train. I've been hit!” He died shortly thereafter. And the Supreme Court of North Dakota held under those circumstances that there was evidence that other men on the train carried guns. This is a good many years ago and that one of these guns could have been discharged unintentionally. And that there was -- under those circumstances, a question for the jury as to whether or not this man was killed by the unlawful wrongful act of another person. The fourth case --
Earl Warren: Now, what does the Court holds in that case? That it was a question for the jury?
Philip B. Vogel: That it was a question for the jury, Your Honor. The fourth case is the Paulsen case. And again in that case, our Supreme Court held that it was for the jury to determine whether or not the man died from suicide. Mr. Paulsen was arrested by some officers in a canyon in Montana in connection with the hunting violation. It was apparently not a serious violation. He was being taken back to one of the towns to go before a magistrate. And they had to stop to stay overnight in a small hotel in this town. The two police officers slacked in the room with Paulsen before they took. And into the room, they searched him thoroughly and found nothing on him of any kind. One of the officers testified at the trial that if he had strychnine on him at the time he was taken to the room, he must have had the strychnine in his boots. He went to sleep that night. And in the middle of the night, he was awaken with terrific pains. He cried out. A container that was empty and that had contained strychnine was found below his bed. The man died very shortly thereafter, and our Supreme Court held that under those circumstances, particularly because his violation of the law was not great and was not serious because there was no reason why the man should do away with himself. It was for the jury to determine whether or not this strychnine had been given to Mr. Paulsen by Paulsen intentionally or unintentionally. It is the position of Mrs. Dick that as far as the Circuit Court of Appeals is concern, that what they did was to weigh the evidence in this lawsuit. It is our position that the jury had decided this case in favor of the plaintiff that there was substantial evidence and more than substantial evidence to show that this man's death was accidental. The jury decided that. The District Judge supported the jury and when the Circuit Court of Appeals in its opinion weighed the evidence and decided for themselves to the contrary, they were doing something that under the command of the Seventh Amendment to the Constitution of the United States, they could not do.
Felix Frankfurter: When you say they weighed the evidence, mustn't they consider the evidence?
Philip B. Vogel: I believe, Your Honor, that they must consider.
Felix Frankfurter: And what is the line between weighing and considering?
Philip B. Vogel: I believe that they must consider the evidence all right. But I believe that under our North Dakota law, if there is evidence in the record, upon which honest men can come to a conclusion that this is an accident, then it's for the jury to decide and not for the Circuit Court of Appeals.
Felix Frankfurter: And do you think honest judges couldn't have reached the conclusion that the Court of Appeals reached?
Philip B. Vogel: I think that honest judges could reach that and I think our District Court Judge was an honest judge.
Felix Frankfurter: Yes, but the Court of --
Philip B. Vogel: And I know he was.
Felix Frankfurter: But there's a right of appeals to a Court of Appeals. And the Court of Appeals has the duty to find out whether or not in good conscience considering the evidence, there was something to be left to the jury. Could an -- honest judges have reached the conclusion they did reach?
Philip B. Vogel: Well, I am not saying that the judges on the Eighth Circuit Court of Appeals are not honest --
Felix Frankfurter: Or bias?
Philip B. Vogel: -- I know they're capable --
Felix Frankfurter: Or were they bias?
Philip B. Vogel: -- and I do not say that say they are bias men. I know them to be able men.
Earl Warren: We'll -- we'll adjourn now.